   Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 1 of 11 PageID #:496



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RUSSELL BECKMAN,             )
                             )      Case No. 1:17−cv−04551
     Plaintiff,              )       Hon. Joan B. Gottschall
                             )   Magistrate Judge Jeffrey T. Gilbert
v.                           )
                             ) PLAINTIFF’S REPLY IN FURTHER
CHICAGO BEARS FOOTBALL CLUB, ) SUPPORT OF HIS MOTION FOR A
ET AL.,                      )   TEMPORARY RESTRAINING
                             )   ORDER AND PRELIMINARY
     Defendant.              )            INJUNCTION



                                      INTRODUCTION

       Plaintiff Russell Beckman submits this Reply in further support of his Motion for and

Memorandum in Support of a Temporary Restraining Order and Preliminary Injunction (ECF

45.) Defendant Chicago Bears Football Club (the “Bears”) failed to raise any legally significant

objections to Beckman’s Motion in their December 5, 2018 Response (see ECF 47), and thus for

the reasons stated below and in Beckman’s initial Memorandum (see ECF 45), the Motion

should be granted.

                QUESTIONS BEFORE THE COURT IN THIS HEARING

       Before this Court are the following questions:

        1.    Whether the inextricable entwinement between the Bears and the Chicago Park
              District (“CPD”) in the management of Soldier Field, generally, and the Pre-Game
              Warm-Up Field Experience (“PWFCE”) program specifically, means that
              Beckman has some likelihood of success on the merits in the underlying litigation;

        2.    Whether in a case involving Beckman’s First Amendment rights, he will suffer
              irreparable harm if the injunctive relief is not granted;


                                               1
     Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 2 of 11 PageID #:497



          3.     Whether any adequate remedy exists if Beckman is barred from wearing his jersey
                 of choice while participating in an experiential event—Sunday’s PWFCE—
                 which, once it is gone, it is gone forever; and

          4.     Whether, when weighing the respective harms to the parties, it is clear that the
                 Bears will suffer little or no harm by allowing Beckman to wear an opposing
                 team’s jersey at the PWFCE—particularly when the Bears host separate, non-
                 PWFCE programs just steps away from where the PWFCE is located, that allow
                 opposing team fans to wear the jersey of their choice.

                                                 ARGUMENT

I.      THE BEARS HAVE NOT ANSWERED BECKMAN’S ARGUMENTS THAT HE
        MEETS THE STANDARD FOR OBTAINING PRELIMINARY RELIEF.

        To obtain preliminary relief, Beckman “must make ‘a threshold showing: (1) that [he] has

some likelihood of success on the merits of the underlying litigation; (2) irreparable harm to the

plaintiff; and (3) no adequate remedy at law.’”1 Savis, Inc. v. Cardenas, No. 18 CV 6521, 2018

WL 5279311, at *8 (N.D. Ill. Oct. 24, 2018) (Gottschall, J.) (citation omitted). Beckman’s initial

pleadings and his memorandum in support of the present motion have done so, yet the Bears’

response offers no legally significant answer.

        A.       The Bears’ Response Ignores Beckman’s Argument that It is a State
                 Actor Since the Bears and the Chicago Park District are Inextricably
                 Entwined in the Operation of the Bears’ Policy.

        The “state action requirement has teeth at the pleading stage,” as this Court observed in

its initial ruling on the Bears’ motion to dismiss the complaint. Beckman v. Chicago Bear

Football Club, Inc., No. 17 CV 4551, 2018 WL 1561719, at *7 (N.D. Ill. 2018). But Beckman

need not establish conclusively the existence of state action, either to survive a motion to dismiss


1
          It is well-settled that “monetary damages cannot replace the loss of protected First Amendment rights, even
if those losses were temporary.” Hatchett v. Barland, 816 F. Supp. 2d 583, 607 (E.D. Wis. 2011); Nat’l People’s
Action v. Vill. of Wilmette, 914 F.2d 1008, 1013 (7th Cir. 1990) (“[I]njunctions are especially appropriate in the
context of first amendment violations because of the inadequacy of money damages”). The Bears do not address this
point.

                                                         2
    Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 3 of 11 PageID #:498



or to show that he is entitled to preliminary relief. Because “the [state action] inquiry is fact-

intensive,” when “no discovery has occurred,” a plaintiff is not required to prove that the

defendant is a state actor. Id. at *9. The standard applicable to this motion is that Beckman

“must make ‘a threshold showing that the movant has some likelihood of success on the merits of

the underlying litigation.’” Savis, 2018 WL 5279311, at *8 (citation omitted and emphasis

added). Beckman’s allegations, the Operating Agreement between the Bears and the CPD, and

Beckman’s submissions in support of the current motion, meet this standard. The Bears have

said nothing to contradict this conclusion.

       As this Court recognized in its initial ruling on the Bears’ motion to dismiss, Beckman’s

argument that the Bears are a state actor in the context of this case rests, in large part, on his

claim that the Bears and the CPD are so entwined in the administration of the challenged policy

that “seemingly private behavior ‘may be fairly treated as that of the State itself.’” Brentwood

Academy v. Tennessee Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001) (citation

omitted); and see Beckman, 2018 WL 1561719, at *9 (quoting Brentwood and evaluating

Beckman’s state action claim as one that “the CPD has remained entwine[d] in the management

or control’ of Bears’ programs”).      Beckman’s memorandum in support of his motion for

preliminary relief expressly described his state action argument in these terms.        Plaintiff’s

Memorandum in Support of Motion for a Temporary Restraining Order and Preliminary

Injunction (ECF 45), at 6 (“Plf’s Mem.”).

       The Supreme Court explained in Brentwood that entwinement is a rationale for finding

state action quite distinct from other forms of state action analysis. “Entwinement will support a

conclusion that an ostensibly private organization ought to be charged with a public character and


                                                3
    Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 4 of 11 PageID #:499



judged by constitutional standards.” Where “the facts justify a conclusion of state action under

the criterion of entwinement,” arguments that “the facts would not support a finding of state

action under various criteria applied in other cases . . . are beside the point.” Brentwood, 531

U.S. at 302.

         The Bears’ response does not mention entwinement at any point. Instead, the response

asserts that Beckman’s state action argument “hinges on” the claim that the CPD “has a

contractual right under the Operating Agreement to approve” the Bears’ policy or that his

argument “boils down to citing Section 11.2.5.” Defendant’s Response (ECF 47), at 6 (“Def’s

Resp.”) (emphasis added). These assertions are simply erroneous. Of course, the almost 100-

page Operating Agreement that governs the relationship between the Bears and the CPD is

relevant to the state action issue, as is the scope of section 11.2.5—the proper construction of

which is at issue2—and the extent to which, in practice, the CPD and other municipal agencies

are involved in the Bears’ operations. Because Beckman is arguing that the Bears are a state

actor in this situation given the degree of their entwinement with the CPD, the Court can and

should consider anything relevant that is before it, including the photographs Beckman has

submitted showing the presence of local police officers apparently providing security at a pre-




2
         The Bears’ claim that the affidavits submitted with their response “establish that there is no state action”
entirely misstate any significance that the affidavits might have. (Def’s Resp. at 10). These affidavits assert the
views of the affiants on, among other things, the contractual obligations of the CPD and the Bears, and nothing more.
Even if accurate, the affiants’ views could not be “fatal to” or “refute[]” Beckman’s state action arguments. (Def’s
Resp. at 9). The existence of state action is ultimately a question of law, and because the inquiry is fact-intensive,
“no one fact [is] a necessary condition” in determining the answer. Brentwood, 531 U.S. at 295. In addition, as
explained below, Mr. Pierce’s affidavit is an unreliable guide to the operation of the Bears’ policy. See supra Sec.
III.

                                                          4
    Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 5 of 11 PageID #:500



game event.3 See Beckman Affidavit (ECF 48-1), at ¶¶ 11-13 and Aff. Ex. 1.                          But the Bears’

attempt to recharacterize Beckman’s argument (Def’s Resp. at 6-7) and then refute a state action

argument that Beckman is not making—that the Bears are a state actor simply and solely by

operation of section 11.2.5—is “beside the point.” Brentwood, 531 U.S. at 302.

         B.       The Bears Offer No Answer to Beckman’s Argument That Their
                  Policy is Viewpoint Discrimination in Violation of the First
                  Amendment.

         The Bears make no attempt to answer Beckman’s argument that he has shown at least

“some likelihood of success on the merits” as to his substantive First Amendment claim that their

policy represents prohibited viewpoint discrimination if they are a state actor in this context. See

Plf’s Mem. at 4-5. This Court has already noted that “the policy does not appear to be viewpoint

neutral.” Beckman, 2018 WL 1561719, at *6. The Bears’ silence concedes the point for the

purposes of the current motion.

         C.       The Bears Offer No Persuasive Answer to Beckman’s Argument That
                  He Will Suffer Irreparable Harm If Preliminary Relief is Denied.

         “[E]ven short deprivations of First Amendment rights constitute irreparable harm.”

Higher Soc’y of Indiana v. Tippecanoe Cty., 858 F.3d 1113, 1116 (7th Cir. 2017). In the

memorandum accompanying Beckman’s motion, Beckman explained why the usual presumption

applies in his case. (Plf’s Mem. at 10). The Bears first respond by arguing that the presumption

of irreparable injury in First Amendment cases arises only “after the movant establishes the

likelihood of a constitutional violation.” (Def’s Resp. at 10). Since the Bears do not contest


3
          Indeed, the Bears apparently regularly use and rely on local public police forces, such as City of Chicago
police officers and perhaps Park District police officers, to patrol and secure Soldier Field during Bears’ events and
games. See also https://perma.cc/2X58-CWES (showing in lower right corner of first two photos in post that the
Bears’ also used City of Chicago police officers to secure Soldier Field during their November 18, 2018 game
against the Minnesota Vikings). For purposes of the state actor entwinement analysis, it warrants some consideration
that local police officers help control access to Soldier Field during events like the Bears-Packers PWFCE at issue in
                                                          5
      Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 6 of 11 PageID #:501



Beckman’s substantive viewpoint-discrimination argument, this response simply reiterates their

unpersuasive argument that he has not shown “some likelihood of success” in persuading the

Court that they are a state actor. For the reasons already stated, the Bears have not addressed,

and certainly have not rebutted, Beckman’s entwinement-based state action claim. Beckman

meets the standard for asserting irreparable injury.

         The Bears also argue that Beckman cannot assert irreparable injury because he, or his

counsel, have delayed improperly in seeking preliminary relief. (Def’s Resp. at 11-12). Until he

obtained counsel, Beckman represented himself pro se and “his pleadings in the district court

[should] be construed liberally.” Edwards v. Cross, 801 F.3d 869, 873 (7th Cir. 2015). In his

complaint, Beckman asked for relief against the Bears’ policy in general terms, which put the

Bears on notice that he was seeking what a lawyer would understand to be injunctive relief. As

indicated by the timeline in Beckman’s affidavit, less than a month lapsed between Beckman’s

counsel beginning work on his case and counsel filing the current motion for preliminary relief.

See Beckman Affidavit (ECF 48-1), at ¶¶ 4-10. There is thus no factual basis for the Bears’

argument that Beckman has forfeited his claim of irreparable injury by undue or unnecessary

delay.

II.      THE BEARS HAVE NOT REBUTTED BECKMAN’S ARGUMENT THAT THE
         BALANCE OF HARMS AND THE PUBLIC INTEREST SUPPORT A GRANT OF
         PRELIMINARY RELIEF.

         “[T]he balance of harms normally favors granting preliminary injunctive relief because

the public interest is not harmed” by enjoining state action that is likely to violate the First

Amendment. Higher Soc’y, 858 F.3d at 1116. “Stated differently, ‘injunctions protecting First

Amendment freedoms are always in the public interest.’” ACLU of Illinois v. Alvarez, 679 F.3d


this case.                                       6
    Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 7 of 11 PageID #:502



583, 590 (7th Cir. 2012) (citation omitted). The Bears attempt to avoid application of this settled

principle by arguing that “the First Amendment is a two-way street in the sense that it protects

both a person whose speech is unconstitutionally restricted by a state actor and a private actor’s

ability to restrict speech with which it disagrees.” (Def’s Resp. at 13). This assertion is both

circular (it assumes that the Bears are a private actor for the purposes of this motion) and legally

inaccurate. It is true that in some circumstances, courts must find an “accommodation” between

freedom of speech and interests protected by other constitutional provisions (not the First

Amendment), but in doing so, “‘the courts properly have shown a special solicitude for the

guarantees of the First Amendment.’” Bessey v. Spectrum Arena, L.P., 2011 WL 6779306, at *7

(2011) (quoting Lloyd Corp. v. Tanner, 407 U.S. 551, 567–68 (1972)). But this case does not

present the Court with such a situation.

        Bessey v. Spectrum Arena, on which the Bears rely (Def’s Resp. at 13, 14), illustrates the

flawed nature of the Bears’ argument.4 Bessey was a case about a claimed First Amendment

right to prevent (as far as possible through protest and picketing) the success of a private

commercial venture. The plaintiffs there had no interest in attending the theatrical event the

defendants were presenting. They wished instead to protest the event, had purchased tickets only

as part of an effort to continue their protests, and sought an injunction permitting them to engage

in picketing designed to dissuade potential patrons from attending the performance.5                      Bessey,


4
         Bessey did not analyze an entwinement state action argument. Instead, it discussed the “governmental
function” and “symbiotic relationship” strands of state action doctrine. Id. at *4–5. As discussed above, Brentwood
teaches that state action through entwinement can be found on facts that would not support the same conclusion on
other grounds. Bessey also engaged in forum analysis–again, an issue not before the Court. See id. *5–6.

5
         The injunction the Bessey plaintiffs sought would have permitted them to set up stationary signs, folding
tables that would hold literature about their cause, as well as flat screen televisions depicting videos about the
treatment of animals, to carry about televisions as part of their protest, and to attempt to dissuade patrons from
attending the event. Id. at *1.
                                                        7
       Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 8 of 11 PageID #:503



No. 11-CV-7099, 2011 WL 6788938, at *1. The Defendants’ policy against such activity, on the

other hand, involved no viewpoint discrimination and was even-handed in application. Id. at *3,

*5–6.

          The Bessey court concluded that if awarded an injunction, the plaintiffs would not only

interfere with the defendants’ property rights but also “directly interfere with [the defendants’]

commercial interests and the enjoyment of their patrons” by impeding access to and enjoyment of

the event. Id. at *7. The district court also concluded that the defendants’ private interests were

supported by “a legitimate countervailing interest in the public’s right to attend entertainment

events free from solicitations and protest demonstrations that are incompatible with the

enjoyment they seek.” Id. Bessey patently has no application to this case. Beckman is an ardent

football fan eager to watch Bears’ games and participate in related events.          Other than a

conclusory assertion that the Bears have a commercial interest in enforcing their policy against

Beckman, nothing in the present case suggests that Beckman would cause any “direct”

interference with the Bears’ ability to conduct their commercial enterprise. Nor have the Bears

made any assertion, conclusory or otherwise, that Beckman would interfere with any other

patron’s enjoyment of pre-game warmup events. Unlike the Bessey defendants, the Bears do not

allege any specific sense in which they will suffer a commercial or concrete injury; the interest

they assert appears to be a pure interest in excluding certain viewpoints from certain events

otherwise open to individuals who have purchased tickets.

III.      THE PIERCE AFFIDAVIT SUPPORTS THE CONCLUSION THAT THE BEARS
          HAVE NOT REBUTTED BECKMAN’S STATE ACTION ARGUMENT.

          One of the two affidavits the Bears submitted along with their response to the present

motion was executed by Brendan Pierce, the Bears’ Director of Ticket Sales and Service. Mr.

                                                 8
    Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 9 of 11 PageID #:504



Pierce states that his duties “include managing the Season Ticket Holder Experiences program,

known as the ‘STH Experiences’ program.” Pierce Affidavit (ECF 47-3), at ¶ 3. Beckman

agrees that the actual operation the Bears’ STH program is relevant to the question of whether the

Bears are a state actor in enforcing their challenged, viewpoint-discriminatory policy. But the

reliability of Mr. Pierce’s affidavit as an accurate picture of the Bears’ operation is undermined

by the fact that the affidavit appears to directly contradict the Bears’ own website with respect to

the relevance of holding a personal seat license (“PSL”) to receiving benefits under the STH

program. Mr. Pierce asserts at paragraph 6 that “[o]wning a PSL does not impact eligibility, how

points are awarded, or degree of participation in the STH Experiences program.” However, as

explained in Beckman’s affidavit, the Bears’ website states that “‘all season tickets located in the

United Club require a PSL,’ and that such season tickets provide the holder with extra “STH

Experiences points per seat to use on pregame field access.’” Beckman Affidavit (ECF 48-1), at

¶ 15.

        The Bears can offer the Court no resolution of the conflict between Mr. Pierce’s affidavit

and the Bears’ online statement. The discrepancy does show, however, that at this point, the

Bears and their counsel do not appear to have a firm grasp on how the Bears manage their

relevant policies.   Whatever the proper resolution of the discrepancy, it further supports

Beckman’s argument that the Bears have not answered his arguments and that the Court should

grant him preliminary relief.

                                         CONCLUSION

        For the foregoing reasons, Beckman respectfully requests that the Court grant his motion

for a temporary restraining order and preliminary injunction.


                                                 9
  Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 10 of 11 PageID #:505




                                 /s/ H. Jefferson Powell
                                 H. Jefferson Powell
                                 Email: powell@law.duke.edu
                                 Phone: 919-613-7168
                                 Nicole Jean Ligon
                                 Email: ligon@law.duke.edu
                                 Phone: 919-613-7470
                                 First Amendment Clinic at Duke Law School
                                 210 Science Drive
                                 Durham, North Carolina 27708

                                 /s/ Michael R. Lieber
                                 Michael R. Lieber
                                 LIEBER LAW GROUP, LLC
                                 123 North Wacker Drive, Suite 1600
                                 Chicago, Illinois 60606
                                 Email: mlieber@lieberllc.com
                                 Phone: 773-354-6453

                                 ATTORNEYS FOR PLAINTIFF
                                 RUSSELL BECKMAN

December 10, 2018




                                       10
   Case: 1:17-cv-04551 Document #: 50 Filed: 12/10/18 Page 11 of 11 PageID #:506



                              CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing was served on all counsel of record

via the Court’s ECF System on December 10, 2018.


                                           Respectfully submitted,


                                           /s/ H. Jefferson Powell
                                           H. Jefferson Powell
                                           Email: powell@law.duke.edu
                                           Phone: 919-613-7168
                                           Nicole Jean Ligon
                                           Email: ligon@law.duke.edu
                                           Phone: 919-613-7470
                                           First Amendment Clinic at Duke Law School
                                           210 Science Drive
                                           Durham, North Carolina 27708

                                           /s/ Michael R. Lieber
                                           Michael R. Lieber
                                           LIEBER LAW GROUP, LLC
                                           123 North Wacker Drive, Suite 1600
                                           Chicago, Illinois 60606
                                           Email: mlieber@lieberllc.com
                                           Phone: 773-354-6453

                                           ATTORNEYS FOR PLAINTIFF
                                           RUSSELL BECKMAN




                                              11
